Citation Nr: 0905530	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  06-25 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for low back strain 
(claimed as back injury), to include arthritis, sacralization 
of L5 with scoliosis and myofascial dysfunction.  

2.  Entitlement to service connection for arthritis of the 
cervical spine (claimed as back injury).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel



INTRODUCTION

The Veteran served on active duty from April 19, 1984, to 
August 16, 1984.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a December 2004 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  


FINDINGS OF FACT

1.  The Veteran, in part, is shown to have a congenital or 
development low back disorder (sacralization of L5); she is 
not shown to have manifested an acquired low back disorder, 
to include arthritis of L5 with scoliosis and myofascial 
dysfunction, in service or for many years thereafter.  There 
was no superimposed continuing acquired low back disorder in 
service.

2.  The Veteran is shown to have a spondylosis at C5/C6 and 
arthritis at C5; she is not shown to have manifested 
spondylosis at C/C6 or arthritis at C5 in service or for many 
years thereafter.  


CONCLUSIONS OF LAW

1.  The Veteran does not have an acquired lumbar spine 
disability, including arthritis, sacralization of L5 with 
scoliosis and myofascial dysfunction, that was incurred or 
aggravated by active service; sacralization of L5 is not 
considered a disease or injury for VA compensation purposes 
with no superimposed pathology; nor may arthritis be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1131, 1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309, 
4.9 (2008).  

2.  The Veteran does not have an acquired cervical spine 
disability, including spondylosis or arthritis, that was 
incurred or aggravated by active service; nor may arthritis 
be presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, a letter to 
the Veteran from the RO in August 2004 specifically notified 
her of the substance of the VCAA, including the type of 
evidence necessary to establish entitlement to service 
connection on a direct and presumptive basis, and of the 
division of responsibility between the Veteran and the VA for 
obtaining that evidence.  Consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), VA essentially satisfied 
the notification requirements of the VCAA by way of these 
letters by: (1) informing the Veteran about the information 
and evidence not of record that was necessary to substantiate 
her claims; (2) informing the Veteran about the information 
and evidence VA would seek to provide; (3) informing the 
Veteran about the information and evidence she was expected 
to provide; and (4) requesting the Veteran to provide any 
information or evidence in her possession that pertained to 
the claims.

Second, VA has made reasonable efforts to assist the Veteran 
in obtaining evidence necessary to substantiate her claims.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2008).  The 
information and evidence associated with the claims file 
consist of her service treatment records (STRs), VA medical 
treatment records, private post-service medical treatment 
records, VA examinations, and statements from the Veteran and 
her representative.  The representative has asserted that 
additional VA examination is necessary in that the VA 
examiner in 2004 did not address whether the Veteran's 
preexisting low back disorder was aggravated during service.  
The Board disagrees with this assessment of the examination 
report.  It is concluded that additional VA examination and 
opinion is unnecessary.  Additionally, there is no indication 
that there is any additional relevant evidence to be obtained 
by either VA or the Veteran.

The United States Court of Appeals for Veterans Claims 
(Court) held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, to specifically include that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In the present appeal, the Veteran was 
provided with notice of this information in a letter dated in 
July 2006.  

Pertinent Law and Regulations

Service Connection - In General

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1131 (West 2002 & Supp. 2008); 38 C.F.R. § 3.303 
(2008).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2008).  

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as 
arthritis to a degree of 10 percent within one year from the 
date of termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.307, 3.309 (2008).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

Congenital or developmental defects are not diseases or 
injuries within the meaning of the applicable legislation.  
See 38 C.F.R. § 3.303(c) (West 2002 & Supp. 2008), 4.9 
(2003); Winn v. Brown, 8 Vet. App. 510, 516 (1996).  A 
disease considered by medical authorities to be of familial 
(or hereditary) origin by its very nature preexists a 
claimant's military service but could be granted service 
connection if manifestations of the disease in service 
constituted aggravation of the condition.  VAOPGCPREC 82-90; 
56 Fed. Reg. 45711 (1990).

Congenital or developmental defects, as opposed to diseases, 
could not be service-connected because they were not diseases 
or injuries under the law; however, if superimposed injury or 
disease occurred, the resultant disability might be service- 
connected.  Id.

Lumbar and Cervical Spine - Historical Background

The Veteran asserts that her low back and cervical spine 
conditions either began in service or were aggravated 
thereby.  

There were no pertinent complaints on the Veteran's 
enlistment examination in March 1984, and physical 
examination at the time revealed the Veteran's lumbar and 
cervical spine to be normal.  

The Veteran was seen in May 1984 for a one day history of 
back complaints, which apparently were incurred while doing 
sit-ups.  In July 1984, her back pain had increased in 
severity in the last 7 days when lying flat, standing, and 
when doing sit-ups or push-ups.  She said that she had had 
chronic low back pain, off and on, for 6 years.  There was 
good range of motion, but her back was tender.  She was 
referred for therapy.  It was noted that an X-ray was taken.  
Chronic low back strain was diagnosed.  

The Veteran was evaluated in mental health in July 1984.  She 
reported that she had joined the service hastily without 
thinking it over.  Separation was recommended.  

Post service treatment records as provided by a private 
chiropractor show that the Veteran was seen in November 1998 
for back pain that had just started hurting.  She did not 
recall doing anything to cause this.  There was pain down the 
right leg as well.  An X-ray showed sacralization of L5 
vertebrae and mild spondylosis of C5/C6 and L3/L4.  The 
chiropractor reported that there was arthritis in the lumbar 
spine at L3-4 and in the cervical spine at C5-6.  The 
examiner stated that the Veteran's descriptions of long 
marches in service with full back pack "could have played a 
role" in the back pain that she continued to experience 
"[e]specially with the incident of multiple push-ups with 
full pack that caused [her] one week of pain bad enough to 
keep [her] out of training."  The chiropractor also stated 
that the Veteran related lifting on a daily basis in 1998 
which was also an aggravating factor in her condition.  

Upon VA examination in October 2004, the examiner noted that 
she conducted a complete examination of the spine and 
reviewed the claims file.  The examiner noted that the 
Veteran had suffered trauma to the back prior to service when 
she was hit by a log.  She now suffered intermittent back 
symptoms with periods of remission.  A summary of final 
diagnoses included congenital defect (symmetrical 
sacralization of L5); trauma to the back years prior to 
military service; myofascial dysfunction (mild pelvic 
obliquity and mild scoliosis related to the congenital 
defect).  The examiner noted that sacralization of L5 had 
been present since birth.  She further opined that the 
Veteran's current back condition was not caused by or a 
result of military service.  For rationale for her opinion, 
she pointed out that the Veteran had an underlying congenital 
anomaly of the back.  She had trauma to the back prior to 
military service and provided history of that trauma with 
back pain complaints prior to military service.  The examiner 
also pointed out that the Veteran's time in the military was 
very limited, and her activities were limited after a single 
complaint of back pain.  

Analysis

Lumbar Spine

Initially, it is noted that sacralization is a congenital 
anomaly in which the fifth lumbar vertebra is fused to the 
sacrum in varying degrees.  Thibault v. Brown, 5 Vet. App. 
520, 521 (1993) (citing Webster's Medical Desk Dictionary 629 
(1986).  As noted earlier, congenital or developmental 
defects as such are not diseases or injuries within the 
meaning of applicable legislation providing compensation 
benefits in the absence of superimposed pathology.  Thus, 
sacralization of L5 is considered a congenital or development 
defect that, by itself, is not subject to service connection 
on the basis of incurrence or aggravation.  There is nothing 
in the service treatment records that suggests the onset of 
continuing low back pathology and the x-ray did not confirm 
the congenital defect.  While the back strain was called 
chronic, it manifestly was not as there is no showing of 
continuing symptoms in the years after service.  Rather, it 
is shown that there is the onset of back complaints many 
years after separation from service.

A low back condition was not noted when the Veteran was 
examined and accepted for service.  However, given, its 
nature, the documented sacralization of L5 clearly existed 
prior to the short period of military service.  By law, it is 
not an acquired condition that would be subject to a grant of 
service connection on the basis of incurrence in or 
aggravation by service.  

With respect to the case at hand, while the Veteran was seen 
for low back pain in May 1984 and July 1984, X-rays were 
taken and while chronic low back strain was noted, it was 
also indicated that she had a long history (6 years) of "off 
and on" back complaints.  Her complaints were preceded by 
increased exercise as required during basic training.  She 
was recommended for discharge after approximately 4 months of 
active duty for reasons other than her back complaints.  

Many years later, in 1998, she was seen by a private 
chiropractor who found arthritis of the low back, as well as 
sacralization at L5.  The private chiropractor's statement 
that the Veteran's description of inservice basic training 
exercise requirements could have played a part in her current 
back pain is of limited probative value in this case because 
it fails to address in any manner the fact that sacralization 
of L5 is a congenital or developmental condition.  Nor does 
the chiropractor comment on the fact that the Veteran was 
discharged from service after serving for approximately 4 
months, which definitely reflects limited activity during the 
time in question.  

Moreover, the chiropractor did not address the fact that it 
had been many years since the Veteran was discharged from 
service without further objective evidence of ongoing back 
problems.  See Mense v. Derwinski, 1 Vet. App. 354, 356 
(1991) (VA did not err in denying service connection when the 
Veteran failed to provide evidence which demonstrated 
continuity of symptomatology, and failed to account for the 
lengthy time period for which there is no clinical 
documentation of the claimed condition).

The Board finds that the October 2004 VA examiner's report, 
with the opinion as summarized above, is the evidence most 
probative to the etiology of the Veteran's low back 
condition.  The opinion was based on a review of the 
Veteran's complete medical records, to include the 
chiropractor's report and examination of the Veteran.  Thus, 
it takes into account the medical evidence in favor and 
against the Veteran's claim, and makes references to specific 
physical findings set forth throughout the medical record.  
This latter fact is particularly important, in the Board's 
judgment, as the references make for a more convincing 
rationale.

In this regard, it is noted that it is the Board's 
responsibility to weigh the credibility and probative value 
of all of the evidence and, in so doing, the Board may accept 
one medical opinion and reject others.  Schoolman v. West, 12 
Vet. App. 307, 310-11 (1999).  It is also the responsibility 
of the Board to determine the probative weight to be ascribed 
as among multiple medical opinions in a case, and to state 
reasons or bases for favoring one opinion over another.  The 
probative value of a physician's statement is dependent, in 
part, upon the extent to which it reflects "clinical data or 
other rationale to support his opinion."  Bloom v. West, 12 
Vet. App. 185, 187 (1999).  Accordingly, the Board has 
accorded greater evidentiary weight to the VA examiner who 
reviewed the record, to include the private chiropractor's 
statement, and concluded that the Veteran's low back 
complaints were either preexisting service and not aggravated 
therein (as evidenced by the very limited period of time that 
she served, as well as her inservice limitation of activities 
after one back complaint), or first shown many years after 
service and unrelated to service in any way.  

As summarized above, the Veteran has a congenital and 
development that is not subject to service connection on the 
basis of incurrence or aggravation.  Absent competent 
evidence showing superimposed, and/or acquired pathological 
changes earlier than many years after service, the Board 
finds that the claim must be denied.  



Cervical Spine

As to the cervical (upper) spine, the STRs are negative for 
complaint, finding, treatment, or diagnosis of any cervical 
spine disability or injury to the upper back or neck.  

The first report of a cervical spine condition was made upon 
private records dated in 1998.  This is many years after 
service discharge in 1984 and does not suggest that current 
cervical spine diagnoses are related to the Veteran's short 
period of military service from many years before.  See 
Mense, supra.  And, as reported above, the private 
chiropractor's statement that inservice basic training 
requirements could have played a role in the Veteran's 
current complaints, is given little probative value.  This is 
because the Veteran simply had no cervical spine complaints 
during service or for many years thereafter.  Schoolman and 
Bloom, supra.  To relate current cervical spine disorders 
(spondylosis at L5/C6 and arthritis at C5) to alleged 
inservice injury, without more, in this case, would be pure 
speculation.  

Final Considerations as to All Claims

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.102 (2007); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Therefore, the Board is unable to identify a reasonable basis 
for granting the Veteran's claims.  



	(CONTINUED ON NEXT PAGE)






ORDER

Entitlement to service connection for low back strain 
(claimed as back injury), to include arthritis, sacralization 
of L5 with scoliosis and myofascial dysfunction, is denied.  

Entitlement to service connection for arthritis of the 
cervical spine (claimed as back injury), is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


